COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 ENRIQUE MARTINEZ,                             §
                                                               No. 08-12-00320-CR
                  Appellant,                   §
                                                                  Appeal from the
 v.                                            §
                                                                 41st District Court
 THE STATE OF TEXAS,                           §
                                                             of El Paso County, Texas
                  Appellee.                    §
                                                               (TC# 20120D02642)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed. We therefore dismiss the appeal. We further order this decision be certified below

for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment